DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-8, 10-13 are pending. The amendment filed on 05/11/2021 has been entered. Claims 11-13 are withdrawn. Claims 1-8, 10 are under consideration.
The finality of the Office action mailed on 03/25/2021 is hereby withdrawn in view of the new ground of rejection set forth below.” 
Priority
This application is a continuation of U.S. Patent Application Number 15/192,671, filed on June 24, 2016 (now U.S. Patent Number 10,196,605 issued February 5, 2019, which is a continuation of U.S. Patent Application Number 13/733,510, filed on January 3, 2013 (now U. S. Patent Number 9,399,046 issued July 26, 2016), which is a continuation of U.S. Patent Application Number 12/584,657 filed September 10, 2009 (now U.S. Patent Number 8,361,456 issued January 29, 2013), which is a continuation of U.S. Patent Application Number 10/503,816 filed May 24, 2005 (now U.S. Patent Number 7,682,825 issued March 23, 2010), which is a national phase under 35 U.S.C, 371 of international Patent Application Number PCT/JP2003/0Q1280 filed February 6, 2003, which claims priority to Japanese Patent Application Number 2002-030003 filed February 6, 2002. As such the effectively filed date for the instant application is February 6, 2002.
Withdrawn/Claim Rejections - 35 USC §102/Necessitated by Amendment
Claims 1-3, 8, 10, rejected under 35 U.S.C. 102(b) as being anticipated by Artavanis-Tsakonas U.S. Patent No. 5,780,300 (IDS) as evidenced by Caplan (US Patent No. 5,226,314 (IDS) is withdrawn in view of applicants amendment to bring claim 9 into base claim 1.
Withdrawn /Claim Rejections - 35 USC §103/ Necessitated by Amendment
s 1-8, 10 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Artavanis-Tsakonas (U.S. Patent No. 5,780,300 (IDS), Caplan (US Patent No. 5,226,914 (IDS) as evidenced by Holland (Acta Haematol 1989; 82(3):136-43), Artavanis-Tsakonas is used again for obviousness rejection to address the process limitation to produce product is withdrawn in view of applicants amendment to bring claim 9 into base claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “(d) further culturing the cells in the absence of selection; wherein the cells express GLAST, 3PGDH and nestin”.  The claim is vague because step (d) further culturing the cells in the absence of selection does not clarify what cell population is selected for cells expressing GLAST, 3PGDH and nestin. Neither the specification nor the art provide the required steps of step (d) to be performed without selection to obtain a population of cells expressing GLAST, 3PGDH and nestin. 
The specification in paragraph [0179] notes “The glutamate transporter GLAST and 3-phosphoglycerate dehydrogenase (3PGDH) are present in neural stem cells (NSC) and radial 
Thus, the statement in in paragraph [0179] does not teach providing further culturing the cells in the absence of selection; wherein the cells express GLAST, 3PGDH and nestin. Therefore the metes and bounds of the intended scope of the claim is unclear because step (d) requires further culturing the selected cells of step c) in the absence of selection to obtain NPCs expressing the intracellular domain of the Notch protein, wherein said NPCs express GLAST, 3PGDH and nestin. In view of the teaching of the specification , it is apparent that  step (d) of claim 1 requires the expression of intracellular domain of the Notch protein in order to differentiate the cell into the NPCs expressing the GLAST, 3PGDH and nestin. Accordingly, the metes and bounds of the claim in step (d) containing that language as claimed are unclear. 
Claims 2-8, 10 are rejected for the same reason as claim 1 because they depend from claim 1 and fail to remedy the indefiniteness of claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is directed to cells for use in treating a disease, disorder or condition of the central nervous system, wherein the cells are made by a method comprising: (a) growing bone marrow stromal cells (BMSCs) in culture; (b) introducing, into the BMSCs, a nucleic acid comprising sequences encoding a Notch intracellular domain, wherein said sequences do not encode full-length Notch protein; (c) selecting cells comprising the nucleic acid; and (d) further culturing the cells in the absence of selection; wherein the cells express GLAST, 3PGDH and nestin. Claim 2 is directed to the cells of claim 1, wherein the BMSCs are obtained from a human. Claim 3 is directed to the cells of claim 1, wherein the nucleic acid further comprises a promoter. Claim 4 is directed to the cells of claim 1, wherein the nucleic acid further comprises sequences encoding antibiotic resistance. Claim 5 is directed to the cells of claim 4, wherein the antibiotic is G418. Claim 6 is directed to the cells of claim 4, wherein selecting comprises culturing the cells in the presence of the antibiotic. Claim 7 is directed to the cells of claim 6, wherein the antibiotic is G418. Claim 8 is directed to the cells of claim 1, wherein the disorder of the central nervous system is cerebrovascular impairment. Claim 10 is directed to a pharmaceutical composition comprising the cells of claim 1 and a pharmaceutically acceptable carrier or excipient.
Revised Guidance Step 2(A), Prong 2
Based on the guidance, The Supreme Court has identified a number of considerations for determining whether a claim with additional elements amounts to significantly more than the judicial exception itself. Limitations that may be enough to qualify as “significantly more” when recited in a claim with a judicial exception include: improvements to another technology or technical field: improvements to the functioning of the computer itself; applying the 
Limitations that were found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include: Adding the words “apply if (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea, on a computer; simply appending well understood, routine and conventional activities previously known to the Industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well” understood, routine and conventional activities previously known to the industry; adding insignificant extra solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea: or generally linking the use of the judicial exception to a particular technological environment or field of use.
In the instant case claim 1 states that the cells are “produced by a method comprising” certain steps. “Product-by Process” claim language limits the scope of a product claim to the extent that the process affects the structure of the claimed product. See In re Thorpe, 111 F.2d 695, 697 (Fed. Cir. 1985) (“The patentability of a product does not depend on its method of production. If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”).
The combination of growing BMSCs in culture and introducing, into the BMSCs, a nucleic acid comprising sequences encoding a Notch intracellular domain, wherein said sequences do not encode full-length Notch protein and selecting cells comprising the nucleic acid; and further culturing the cells in the absence of selection; wherein the cells express  do not have markedly different characteristics due to exogenous gene transfer is epigenetically introduced as claimed. 
In the instant case, there is no indication in the specification that the claimed process imparts any structural, functional, or otherwise markedly different characteristics to the claimed cells comprising exogenous genes do not have markedly different characteristics due to exogenous gene transfer as claimed, is an episomal introduction that makes them different from naturally occurring BMSCs expressing GLAST, 3PGDH and nestin.” The claimed invention comprises entirely naturally occurring components (BMSCs expressing GLAST, 3PGDH and nestin). In the instant case, the limitations of claims 2-8, 10 do not impose limits on the claim scope such that they are not markedly different in structure from a naturally occurring product, in particular, the claims are directed to BMSCs cells expressing GLAST, 3PGDH and nestin are naturally occurring product of naturally occurring neural precursor cells (NPCs) in BMSCs expressing GLAST, 3PGDH and nestin.
This is evidenced by the specification that states the glutamate transporter GLAST and 3-phosphoglycerate dehydrogenase (3PGDH) are present in neural stem cells (NSC) and radial glia [0179]. These are thought to be lineally related to stem cells, and may serve as a source of neurons during embryogenesis [0179]. Bromodeoxyuridine (Brd-U)-positive NSCs in the dentate gyrus of adult mouse hippocampus were almost invariably immunopositive for 3PGDH [0179]. After transfection of NICD, the rat MSCs upregulated transcription and expression of both of these molecules as well as nestin, a known marker for NSC and neural progenitor cells (NPC) The non-treated MSCs exhibited almost no expression of GLAST or 3PGDH, but a very small fraction of cells were positive for nestin (0.74 +0.1%). 
Furthermore, the NPCS from BMSCs expressing GLAST, 3PGDH and nestin is claimed as a product by process, where the process does not impart any structural changes to the NPCs derived from BMSCs expressing GLAST, 3PGDH and nestin per se (a nature based product) as a decision regarding the statutory nature of the invention is based on the cells within epigenetic introduction of sequence encoding a Notch intracellular domain not encoding full length Notch protein expelled from the cell. The product by process claims is focused on a population of neural precursor cells (NPCs) products per se. There is no indication in the specification that the claimed process imparts any structural, functional, or otherwise markedly different characteristics to the claimed NPCs from BMSCs expressing GLAST, 3PGDH and nestin NPCs that makes them different from naturally occurring NPCs GLAST, 3PGDH and nestin derived from BMSCs expressing.
The claimed invention comprises entirely naturally occurring components (NPCs from BMSCs expressing GLAST, 3PGDH and nestin). These naturally occurring products are naturally occurring NPCs that are present in natural in vivo environment such as bone marrow tissue. The claimed invention is merely a cell culture comprising naturally occurring NPCs.
While it is obvious that cell cultures do not naturally occur, however producing the NPCs is not seen as affecting the resulting population of NPCs. There is no disclosure or evidence on this record that the method for producing the NPCs provide a population of NPCs with a significant difference over the population of Blondheim, (Stem Cells and Development, 15: 141-164, 2006) teaches the presence of GLAST, 3PGDH and nestin in rat bone marrow mesenchymal cells (MSCs) (p 3, Table 1). Thus the claimed invention is interpreted to comprise NPCs that would naturally occur in nature together. 
Teachings in the Art
Blondheim, (Stem Cells and Development, 15: 141-164, 2006) teaches the presence of GLAST, 3PGDH and nestin in rat bone marrow mesenchymal cells (MSCs) (p 3, Table 1). The Specification defines examples of introducing genes defines examples of introducing genes include when a gene is introduced, by transfection of a plasmid vector [0162]. Numbering of Notch1 was according to Weinmaster et al. (1991) [0162]. cDNA for them-Notch 1 intracellular domain NICD (starting at amino acid 1703 and terminating at the 3' untranslated sequence), TM (amino acids 1747-2531), M2 (modified from TM by mutation of two amino acids Ala-Ala (1992 and 1993) to Glu-Phe) (NICD, TM and M2 provided by Dr. Masashi Kawaichi), mNIC .DELTA.3' (amino acids 1846-2477, provided by Dr. Jeffery Nye).sup.(35), RAMIC (amino acids 1703-1969, obtained from NICD cDNA by digestion with NotI and AccIII) and TADIC (amino acids 2192-2531, obtained from NICD cDNA by digestion with Xho1 and Xba1) were subcloned into pCI-neo mammalian expression vector (Promega, Madison, Wis.). Luciferase reporter plasmids of 3-PGDH (both full length and M1965) were provided by Dr. Shigeki Furuya, NeuroD by Ming-Jer Tsai, and GF AP promoter by Caleb E Finch. MSCs were transfected with these plasmids using lipofectamine 2000 (Invitrogen, Carlsbad, Calif.) and selected by G418 according to manufacturer's instruction [0162].  Given the claims their broadest reasonable interpretation in light of the specification the combination of exogenous introducing, into the BMSCs, a nucleic acid comprising sequences encoding a Notch intracellular domain, wherein said sequences do not encode full-length Notch protein by epigenetic plasmid expelled from the epigenetically transduced cells, thus not genetically modified confers the NPCs from BMSCs of the claimed invention are naturally occurring cells. The Blondheim, to the presence of GLAST, 3PGDH and nestin in rat bone marrow mesenchymal cells (MSCs) the epigenetic introduction of the nucleic acid not stably integrated and epigenetically expelled thus, NPCs by epigenetically introduced episomal plasmids containing the Notch intracellular domain is not stably integrated 
As such, the claimed NPCs expressing GLAST, 3PGDH and nestin exists in nature because does not have markedly different characteristics from what occurs in nature, and is a “product of nature” exception. Accordingly, the claims are directed to an exception (Step 2A: YES).].  The gene transfer of the present invention may be performed using a plasmid.  Given the claims their broadest reasonable interpretation in light of the specification the combination of exogenous nucleic acid comprising sequences encoding Notch intracellular domain  not encoding full length Notch protein confers the NPCs derived from rat bone marrow mesenchymal cells (MSCs) a mammal of the claimed invention are naturally occurring cells.
Thus, the Blondheim, epigenetically transduced NPCs by epigenetically introduced exogenous nucleic acid comprising sequences encoding Notch intracellular domain not encoding full length Notch protein with plasmids  containing the exogenous nucleic acid comprising sequences encoding Notch intracellular domain  not encoding full length Notch protein as claimed would be structurally similar to the presence of GLAST, 3PGDH and nestin in rat bone marrow mesenchymal cells (MSCs) epigenetically transduced as claimed in the instant application.
As such, the claimed brown adipocyte exists in nature because does not have markedly different characteristics from what occurs in nature, and is a “product of nature” exception. Accordingly, the claims are directed to an exception (Step 2A: YES).
Blondheim, (Stem Cells and Development, 15: 141-164, 2006) teaches the presence of GLAST, 3PGDH and nestin in rat bone marrow mesenchymal cells (MSCs). Moreover, as evidenced by the specification, that shows introducing genes defines examples of introducing genes include when a gene is introduced, by transfection of a plasmid vector [0162]. With regard to the specific NPCs expressing GLAST, 3PGDH and nestin of the claims, such are not viewed as affecting the structure of the cells within epigenetic introduction of exogenous nucleic acid comprising sequences encoding Notch intracellular domain not encoding full length Notch protein with plasmids. 
The specification offers no disclosure regarding structural differences between the claimed NPCs that imparts any structural, functional, or otherwise markedly different characteristics to the claimed NPCs that makes them different from naturally occurring NPCs taught by Blondheim. An epigenetic introduction of the nucleic acid as claimed does not impose meaningful limits on the claim scope. Without a significant different structural/functional characteristics, the claimed NPCs lack patentability under 35 USC 101.
Thus, under the holding in Myriad, there is no structural difference that confers a markedly different characteristic, because introduction of exogenous nucleic acid comprising sequences encoding Notch intracellular domain not encoding full length Notch protein with plasmids into BMSCs appear to have a structural characteristic that is not different from anything found in nature as evidenced by Blondheim. Association for Molecular Pathology v. Myriad Genetics, inc., 133 S.Ct. 2107, 2119(2013).
In view of this, the method of producing the NPCs is not seen as affecting the resulting NPCs expressing GLAST, 3PGDH and nestin of the claims. There is no disclosure or evidence of record that the method for producing the claimed NPCs provides a population of NPCs that is not markedly different from naturally occurring NPCs. Therefore, the claimed NPCs expressing GLAST, 3PGDH and nestin of the claims appears to be a natural product that is not markedly different in structure from naturally occurring product.
An analysis of Step 2B is no.
The second part, Step 2B of the two step analysis is to determine whether any element or combination of elements, in the claim is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception. The analysis at Step 2B, is no because there are no additional elements recited in the claims. Applicants are reminded that the 
It is also noted the production of NPCs do not require the exogenous nucleic acid based on the step of (b) introducing, into the BMSCs, a nucleic acid comprising sequences encoding a Notch intracellular domain, wherein said sequences do not encode full-length Notch protein; (c) selecting cells comprising the nucleic acid; and (d) further culturing the cells in the absence of selection; wherein the cells express GLAST, 3PGDH and nestin. This is because the process of making the claimed NPCs appears to embrace use of an epigenetic exogenous nucleic acid or an episomal plasmid containing an exogenous nucleic acid that is lost or expelled from the final product-the NPCs expressing GLAST, 3PGDH and nestin. Thus, the NPCs are not genetically modified and are not considered markedly different from naturally occurring NPCs.
Accordingly based upon an analysis with respect to the claims as a whole, claims 1-8, 10 do not recite a product significantly different from the naturally tissue source products and thus constitutes a judicial exception. Thus, based upon this analysis, the claims are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.
Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.
Patentability shall not be negatived by the manner in which the invention was made.
1-3, 8, 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Artavanis-Tsakonas (U.S. Patent No. 5,780,300 (previously cited), Caplan (US Patent No. 5,226,914 (previously cited) as evidenced by Mori (US 20190224247), Harrington (Current Opinion in Microbiology 2000, 3:285–291).
Artavanis-Tsakonas et al, teach a method for expansion of precursor ceils by activating the Notch pathway in a precursor cell such that the differentiation of the precursor cell is inhibited without destroying the ability of the ceil to proliferate.  Artavanis-Tsakonas et al, further teach that precursor cell of the method includes any non-terminally differentiated cell and is preferably a stem or progenitor ceil (paragraph bridging columns 11 -12). Artavanis-Tsakonas et al, teach an embodiment of the method contemplated therein wherein the Notch agonist is a truncated form of the Notch receptor lacking the extracellular domain (i.e., a notch intracellular domain) expressed inside of the precursor ceils from a nucleic acid introduced into the cells (in the paragraph bridging columns 16-17). Artavanis-Tsakonas et al teach that mesenchymal stem cells (BMSCs) isolated according to the method of Caplan et al, can be used in conjunction with Notch reagents to expand the stem cell population (first full paragraph in column 22). Caplan et al, teach methods of isolating and culturing BMSCs in a standard essential medium supplemented with serum (in the first and second paragraphs in column 9 and the paragraph bridging columns 9-10), The cells of Artavanis-Tsakonas are still considered to anticipate the instant invention, because the limitation drawn to the genetically modified cells contain neomycin resistance gene are considered to comprise a product by process limitation, which is therefore not limited to the manipulations of the recited step, only the structure implied by the steps. See MPEP § 2113. Since the genetically modified cells of Artavanis-Tsakonas as evidenced by Caplan considered otherwise indistinguishable from the antibiotic resistance cells of the recited claims, Artavanis-Tsakonas as evidenced by Caplan is considered to anticipate the instant invention.  Regarding claim 2, Artavanis-Tsakonas discloses the composition is formulated in accordance with routine procedures as a pharmaceutical Regarding claim 3, Artavanis-Tsakonas discloses the desired gene recombinantly expressed in the precursor cell to be introduced for purposes of gene therapy comprises an inducible promoter operably linked to the coding region, such that expression of the recombinant gene is controllable by controlling the presence or absence of the appropriate inducer of transcription (column 27, lines 60-65). Regarding claim 8, as Artavanis-Tsakonas discloses Artavanis-Tsakonas et al teach that mesenchymal stem cells (BMSCs) isolated according to the method of Caplan et al, can be used in conjunction with Notch reagents to expand the stem cell population, further, this limitation recites an intended use of the cells and therefore does not carry patentable weight. See MPEP 2111.03. Intended used does not impart patentable weight to a product. MPEP 2111.03: Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459, (CCPA 1963). Regarding claim 10, Artavanis-Tsakonas discloses exposing the cell in vitro to cell growth conditions such that the cell proliferates, and treatment by administration to a subject of a pharmaceutical (therapeutic) composition comprising a therapeutically effective amount of a recombinant or non-recombinant cell, (column 57 claim 1).
Regarding, wherein the cells express GLAST, 3PGDH and nestin, as evidenced by Mori (US 20190224247) the glutamate transporter GLAST and 3-phosphoglycerate dehydrogenase (3PGDH) are present in neural stem cells (NSC) and radial glia. After transfection of NICD, the 
In addition, the use of microarray to delineate expression of Artavanis-Tsakonas BMSCs isolated according to the method of Caplan used in conjunction with Notch reagents to expand the stem cell population to monitor gene expression using DNA microarrays various genes by microarray was known as taught by Harrington (whole document). Harrington teaches microarray-based studies are uncovering broad patterns of genetic activity, providing new understanding of gene functions and, in some cases, generating unexpected insight into transcriptional processes and biological mechanisms (abstract).
While it is noted that the Mori reference possess a publication date that is later than the effective filing date of the claimed invention, the reference is used to show as evidence the expression feature of Artavanis-Tsakonas BMSCs isolated according to the method of Caplan used in conjunction with Notch reagents method. See MPEP 2112(11) and (III).
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the Artavanis-Tsakonas BMSCs isolated according to the method of Caplan used in conjunction with Notch reagents to expand the stem cell population to monitor gene expression of GLAST, 3PGDH and nestin as evidenced by Mori and using DNA microarrays various genes by microarray was known as taught by Harrington to monitor the gene expression in BMMSCs with a reasonable expectation of success. 
One would have been motivated to do so to receive the expected benefit of microarray expression of the of GLAST, 3PGDH and nestin as a matter of design of choice to further and implicitly characterize the Artavanis-Tsakonas exposing the cell in vitro to cell growth conditions such that the cell proliferates, and treatment by administration to a subject of a pharmaceutical (therapeutic) composition comprising a therapeutically effective amount of a recombinant or non-recombinant cell. It would have been a reasonable expectation of success given it would 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicant’s arguments are not to the rejection as set forth above.

(2)	Claims 1, 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Artavanis-Tsakonas (U.S. Patent No. 5,780,300 (IDS), Caplan (US Patent No. 5,226,914 (previously cited) as evidenced by Holland (Acta Haematol 1989; 82(3):136-43, previously cited), as evidenced by Mori (US 20190224247), Harrington (Current Opinion in Microbiology 2000, 3:285–291) as applied to claim 1-3, 8, 10 above, and further as evidenced by Holland (Acta Haematol 1989; 82(3):136-43).
The teachings of Artavanis-Tsakonas and Caplan and Mori/Harrington apply here as indicated above.
Artavanis-Tsakonas as evidenced by Caplan and Mori/Harrington do not teach wherein the nucleic acid further comprises sequences encoding antibiotic resistance.
While Artavanis-Tsakonas as evidenced by Caplan do not teach the nucleic acid further comprises sequences encoding antibiotic resistance.
Experimentation to determine the NICD expressed inside of the precursor cells from a nucleic acid introduced into the cells further comprise sequences encoding antibiotic resistance protein in BMMSCs that was well known in art as evidence by the teaching of Holland. Thus, obtaining the resulting NICD transgene further encoding antibiotic resistance product would require only routine experimentation for one of ordinary skill in the art.
Therefore, given that the combination of the claimed components has been previously described, without specific evidence that the indicated sequences encoding antibiotic resistance 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Examiner’s note
The examiner reached out to the applicant’s representative Mr. Daniel Xu with a proposed claim amendment and faxed the proposed claim amendments on 06/24/2021. On 06/25/2021 applicants representative Mr. Sean Brennan responded on behalf of Mr. Daniel Xu that is not accepting the proposed claim amendment because of the step (d) amended limitation requiring NPCs expressing the intracellular domain of the Notch protein. The examiner indicated that the novelty of the invention is for the expression of the intracellular domain of Notch protein to outbound the cells into the neural progenitor cells. Mr. Sean Brennan resisted said limitation. As such an office action is set forth above.
Conclusion
No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Jr. Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632